JUDGMENT
This cause came to be heard on the appeal from a judgment of the United States District Court for the District of Columbia, and was briefed and argued by counsel. The issues have been accorded full consideration by the Court and occasion no need for a published opinion. See D.C.Cir. Rule 36(b). It is
ORDERED and ADJUDGED by the Court that the judgment of the District Court is hereby affirmed, substantially for the reasons stated in the opinion of the District Court. Young v. General Services Administration, 99 F.Supp.2d 59 (D.D.C.2000).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing. See D.C.Cir. Rule 41.